     Case 3:20-cv-00887-DMS-MSB Document 48 Filed 03/26/21 PageID.735 Page 1 of 2

 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11    NICOLE UHLIG and MICHELLE STOLDT,                 Case No.: 20cv887-DMS(MSB)
      as Trustees of (1) the Survivor’s Trust
12
      Established Under the Wolfgang and Elke           ORDER GRANTING JOINT MOTION FOR
13    Uhlig Revocable Living Trust U/A/D April          ENTRY OF STIPULATED PROTECTIVE
      16, 1998; (2) the Marital GST Non-Exempt          ORDER [ECF NO. 47]
14
      Trust Established Under the Wolfgang
15    and Elke Uhlig Revocable Living Trust
      U/A/D April 16, 1998, as Amended; (3)
16
      the Marital GST Exempt Trust Established
17    Under the Wolfgang and Elke Uhlig
      Revocable Living Trust U/A/D April 16,
18
      1998, as Amended; and (4) the Bypass
19    Trust Established Under the Wolfgang
      and Elke Uhlig Revocable Living Trust
20
      U/A/D April 16, 1998, as Amended,
21                                    Plaintiffs,
22    v.
23
      FAIRN & SWANSON HOLDINGS, INC., et
24    al.,
25                                 Defendants.

26
27         On March 26, 2021, the parties filed a joint motion asking the Court to enter their
28   Protective Order. (ECF No. 47.) The Court has considered the Stipulated Protective
                                                    1
                                                                                20cv887-DMS(MSB)
     Case 3:20-cv-00887-DMS-MSB Document 48 Filed 03/26/21 PageID.736 Page 2 of 2

 1   Order and, for good cause shown, GRANTS the joint motion and enters the Stipulated
 2   Protective Order attached as Exhibit A to the parties’ motion [ECF No. 47-1 at 1-15].
 3         IT IS SO ORDERED.
 4   Dated: March 26, 2021
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 2
                                                                                20cv887-DMS(MSB)
